FILED
                              NOT FOR PUBLICATION                            OCT 7 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MAURICIO SANTOS,                                  No. 09-71313

               Petitioner,                        Agency No. A095-731-922

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Mauricio Santos, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for relief under the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. Lemus-Galvan v. Mukasey, 518 F.3d 1081, 1082-83 (9th Cir. 2008).

      In his opening brief, Santos states he has been removed. We lack

jurisdiction over the petition for review because Santos’ CAT claim is moot, due to

Santos having been removed to Guatemala. See Kaur v. Holder, 561 F.3d 957, 959

(9th Cir. 2009) (“[W]e cannot give [the petitioner] any relief with respect to

withholding because he has already been deported and he suffers no collateral

consequence from the withholding decision. There is simply no live

controversy.”). Therefore, we dismiss the petition for review.

      PETITION FOR REVIEW DISMISSED.




                                          2                                      09-71313